Citation Nr: 1340505	
Decision Date: 12/06/13    Archive Date: 12/20/13

DOCKET NO.  08-24 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a left knee disorder.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel





INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from December 1993 to December 1997, with subsequent service in the Army National Guard.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied service connection for a bilateral knee condition.

This matter was previously before the Board in April 2010 and was remanded for a further development.  It has been returned to the Board for further appellate review.

The Board notes that the RO addressed the evaluation for Veteran's right and left knee disorders as a bilateral  knee disorder.  However, to better reflect the differing medical histories of the joints, the Board has recharacterized the claim to address service connection for each knee on a separate basis, as reflected on the title page.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS system to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand for additional development is necessary in this case.  



National Guard Records

The claims file indicates that subsequent to his active duty service with the United States Marine Corps, the Veteran was a member of the Ohio Army National Guard (ARNG).  Although Ohio ARNG treatment records are associated with the claims folder, the claims file does not include the Veteran's service personnel records, and the Veteran's periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) have not been verified.  Such dates are pertinent to the instant appeal, as service connection may be granted for disability resulting from disease incurred in or aggravated by ACDUTRA or injury incurred during INACDUTRA.  Accordingly, on remand, the complete dates and types of the Veteran's ARNG service should be verified, and a complete copy of personnel records from such service should be obtained.  See 38 C.F.R. § 3.159(c)(2) (2013).

VA Treatment Records

The record also reflects that the Veteran had been receiving regular treatment from the VAMC Cleveland Health Care System for his knee problems.  The most recent VA treatment records date back to June 2013.  Based on the Veteran's apparent ongoing treatment, updated VA treatment records, from June 2013 to present, if they exist, should be associated with the claims file.

VA Examination

With regard to establishing service connection, the Board notes that the presumption of soundness upon entry into service as well as the presumption of aggravation do not apply to periods of ACDUTRA or INCATUDRA.  Paulson v. Brown, 7 Vet. App. 466 (1995) (citing 38 U.S.C.A. § 101(24)); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991); see also 38 U.S.C.A. § 1111, 1131, 1132; 38 C.F.R. § 3.304(b), 3.306 (2013).  Consequently, a claimant can establish service connection for a disability only if the evidence is in equipoise or weighs in favor of the claimant insofar as it shows either that the disability was incurred in service, or that it pre-existed service and increased in severity during service beyond the natural progress of the condition.

In this case, the Veteran's service treatment records from his active duty service with the Marine Corps does not indicate treatment, complaints, or diagnoses of any knee problems or knee disabilities.  The first evidence of a knee disorder was prior to his enlistment in the Ohio ARNG in 2002, when VA treatment records show the Veteran having  a diagnosis of right knee degenerative joint disease.  The Veteran's treatment records from the Ohio ARNG reveal that the Veteran underwent an examination for enlistment in February 2008.  In October 2008, an MOS Medical Retention Board Physician's Statement found the Veteran fit for normal military duty but noted that the Veteran with a history of knee arthralgia.  Treatment records from August 2010 show that while on ACDUTRA, the Veteran was treated for increased knee pain, inflammation and fluid in the right knee.  

The evidence presented shows that prior to entering into Army National Guard in 2008, Veteran had a pre-existing knee disability, degenerative joint disease, which was diagnosed during VA treatment in 2002.  Accordingly, a VA examination in necessary in this case for an opinion as to whether the Veteran's knee disability was aggravated (increased in severity beyond its natural progression) as a result of military service with the Ohio ARNG.  Also, the examiner should identify whether any other knee disorders exist, independent of the previously diagnosed degenerative joint disease in 2002, and address whether such disorders are related to the Veteran's Ohio ARNG service.

Accordingly, the case is REMANDED for the following action:

1.   Request the Veteran's complete Ohio Army National Guard service personnel records from an appropriate custodian, to include the Records Management Center (RMC), Ohio State Adjutant General, and the Veteran's Army National Guard unit and/or command.  Such records should include all dates of ACDUTRA and INACDUTRA service.  All requests and responses should be associated with the claims file.   

2.  Obtain updated VA treatment records from the Cleveland Health Care System and all associated clinics, as well as any other VA facility identified by the Veteran or in the record, for the period of June 2013 to the present.

3.  After completion of the above, the Veteran should be afforded a VA joints examination.  The complete claims folder (i.e., both the paper claims file and any relevant medical records contained in the Veteran's Virtual VA eFolder and in VBMS) must be reviewed in conjunction with the examination, and the examiner must clearly state that such was accomplished.  Any testing deemed warranted should be accomplished.   All indicated tests and studies should be performed.  

The examiner should address the following:

A)  The examiner should identify all of the Veteran's currently diagnosed knee disorders.  

B)  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater), that the Veteran's pre-existing degenerative joint disease diagnosed during VA treatment in 2002 was aggravated (permanently worsened beyond normal progression) as a result of military service with the Ohio ARNG. To the extent possible, the examiner should attribute any findings of aggravation to specific incidents or time periods -during his Ohio ARNG service.

C)  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any of the Veteran's currently diagnosed knee disorders other than degenerative joint disease, are caused or aggravated by military service with the Ohio ARNG.  

The examiner should cite to the medical and competent lay evidence of record and explain the rationale for all opinions given.

4.  Thereafter, readjudicate the Veteran's claim.   If the benefit sought on appeal is not granted in full, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

